16 N.J. 219 (1954)
108 A.2d 266
IN THE MATTER OF CHARLES HALSTED, AN ATTORNEY AND COUNSELLOR-AT-LAW.
The Supreme Court of New Jersey.
Argued October 11, 1954.
Decided October 18, 1954.
Mr. Edward G. Weiss argued the matter for the Ethics and Grievance Committee of Passaic County.
PER CURIAM.
The Ethics and Grievance Committee of Passaic County has filed a presentment in which it has found the respondent, Charles Halsted, guilty of defalcation of clients' funds in three instances. In addition to the complaints investigated by the committee a number of other charges of similar nature have been filed with the county prosecutor. It is said that his defalcations total approximately $180,000. The respondent has been indicted and has absconded and his whereabouts are unknown. Under these circumstances his name will be stricken from the roll of attorneys and counsellors of this court.
For disbarment  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.